Exhibit 10.1
DISTRICT COURT
CLARK COUNTY, NEVADA


 
U.S. RARE EARTHS, INC.
Plaintiff,
v.
H. DEWORTH WILLIAMS, an individual; EDWARD F. COWLE, an individual; GEOFF
WILLIAMS, an individual; BLUE CAP DEVELOPMENT CORP.
Defendants.
 
 
Case No.:                      A-12-668230-B
Dept. No.:                      XIII
 
 
 
 
 
 
 
 



NOTICE OF PROPOSED SETTLEMENT,
SETTLEMENT HEARING, AND RIGHT TO APPEAR


IMPORTANT NOTICE
PLEASE READ CAREFULLY
 
TO:
ALL RECORD HOLDERS AND BENEFICIAL OWNERS OF STOCK OF U.S. RARE EARTHS, INC.
(“USRE” OR THE “COMPANY”) OR THEIR LEGAL REPRESENTATIVES, HEIRS, SUCCESSORS IN
INTEREST, ASSIGNS OR TRANSFEREES, IMMEDIATE OR REMOTE.



 
PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY.  YOUR RIGHTS WILL BE
AFFECTED BY THE LEGAL PROCEEDINGS IN THIS LITIGATION.  IF THE COURT APPROVES THE
PROPOSED SETTLEMENT, YOU WILL BE FOREVER BARRED FROM CONTESTING THE FAIRNESS,
REASONABLENESS AND ADEQUACY OF THE PROPOSED SETTLEMENT, OR FROM PURSUING THE
SETTLED CLAIMS (DEFINED HEREIN).



 
IF YOU HELD OR CURRENTLY HOLD USRE STOCK FOR THE BENEFIT OF ANOTHER, PLEASE
PROMPTLY TRANSMIT THIS DOCUMENT TO SUCH BENEFICIAL OWNER.



 
1

--------------------------------------------------------------------------------

 
I.  PURPOSE OF NOTICE
 
The purpose of this Notice is to inform you of the proposed settlement of the
above-captioned lawsuit (the “Action”) as provided for in the Settlement
Agreement and General Release (the “Settlement”) entered into by parties to the
Action, and to notify you of your right to participate in the final settlement
hearing to be held on Thursday, May 23, 2013 at 9:00 a.m., or as soon thereafter
as counsel may be heard, before the Eighth Judicial District Court, Regional
Justice Center, 200 Lewis Avenue, Las Vegas, Nevada 89155 (the “Settlement
Hearing”), to determine whether the Court should approve the Settlement as fair,
reasonable, adequate and in the best interests of USRE and its stockholders and
end this Action.
 
If the Court approves the Settlement, the parties will ask the Court at the
Settlement Hearing to enter an Order and Final Judgment dismissing this Action
with prejudice and on the merits.
 
 
THIS NOTICE IS NOT AND SHOULD NOT BE UNDERSTOOD AS AN EXPRESSION OF ANY OPINION
OF THE COURT AS TO THE MERITS OF ANY OF THE CLAIMS OR DEFENSES RAISED BY ANY OF
THE PARTIES.  THE FOLLOWING DESCRIPTION OF THE ACTION AND SUMMARY OF THE
SETTLEMENT HAS BEEN PROVIDED BY THE PARTIES.  IT DOES NOT CONSTITUTE FINDINGS BY
THE COURT.



II.  BACKGROUND AND DESCRIPTION OF THE LITIGATION


A.           The Nevada Lawsuit:


On August 24, 2012, certain shareholders and members of the Board of Directors
of USRE filed a Written Consent of a Majority of Shareholders of USRE (the
“Written Consent”) which purported to re-elect five existing members of the USRE
Board of Directors (John Victor Lattimore Jr., H. Deworth Williams, Edward F.
Cowle, Michael D. Parnell, and Harvey Kaye), while not re-electing three
then-existing Board members (Daniel McGroarty, Greg Schifrin, and Kevin
Cassidy), and without electing successors, thereby purporting to reduce the size
of the USRE Board from nine (9) to five (5) members.
 
On September 12, 2012, USRE filed a Complaint in the Eighth Judicial District
Court in Clark County, Nevada (U.S. Rare Earths, Inc. v. H. Deworth Williams, et
al., Eighth  Judicial District Court, Clark County Nevada (Case No.
A-12-668230-B) (“Nevada Action”) asserting claims for declaratory relief and
breach of fiduciary duty and seeking, among other things, a declaration that
Defendants’ purported Written Consent failed to comply with the Company’s
By-laws and established Nevada law and therefore was invalid to effectively
remove three members of the Board of Directors of USRE or otherwise reduce the
size of the Board.
 
On October 22, 2012, following an October 11, 2012 hearing addressing USRE’s
Motion for Preliminary Injunction and Defendants’ Cross-Motion for Preliminary
Injunction, the Court issued a Decision and Order (“Order”) granting USRE’s
Motion in part and indicating it was appointing a special master to address the
validity of the August 23, 2012 Written Consent and, specifically, to: (1)
identify those entitled to be considered Company shareholders and; (2)
effectuate a shareholders’ meeting to vote on the proper composition of the USRE
Board.  See October 22, 2012 Order Modifying Preliminary
Injunction.  Nominations for proposed special masters were filed with the Court
on November 2, 2012, and an Order Appointing Special Master was issued on
November 29, 2012 naming Rew R. Goodenow, Esq., as Special Master.
 
On October 24, 2012, Defendants filed their Answer and Counterclaim for Direct
and Derivative Relief.  In their Counterclaim, Defendants advanced several
claims including direct claims seeking: (1) rescission of the August 22, 2011
Merger Agreement; and (2) injunctive and declaratory relief surrounding the
purported validity of the August 23, 2012 Written Consent.  Defendants also
asserted derivative claims, purportedly on the Company’s behalf, against certain
of the Company’s officers and directors alleging, inter alia, breach of
fiduciary duty.
 
On December 7, 2012, USRE filed a Motion to Dismiss Defendants’ Counterclaim for
Direct and Derivative Relief based on Nev. R. Civ. P. 12(b)(6) and 23.1 for
failure to state a claim upon which relief can be granted.  Defendants filed an
Opposition to USRE’s Motion to Dismiss on January 3, 2013.  By agreement of the
parties, and with Court approval, the hearing on USRE’s Motion to Dismiss
Defendants’ Counterclaims was continued to March 21, 2013 so that they could
further pursue settlement negotiations.  The Court also scheduled a status check
for March 21, 2013 to follow up on the parties’ ongoing settlement
negotiations.  On March 18, 2013, the parties notified the special master that
the parties had reached a settlement in principle and were working on finalizing
the final settlement documents.
 
 
2

--------------------------------------------------------------------------------

 
B.           The Utah Lawsuit:


On September 14, 2012, two days after USRE filed the Nevada Lawsuit, H. Deworth
Williams and Edward Cowle (“Petitioners”) filed a Petition in the Third Judicial
District Court in Salt Lake County, Utah captioned, H. Deworth Williams and
Edward F. Cowle v. U.S. Rare Earths, Inc., which was subsequently removed to the
United States District Court for the District of Utah (Case No. 2:12-cv-00905). 
Petitioners, both of whom are Defendants in the Nevada Lawsuit, are shareholders
of USRE and had been directors of USRE.  The Amended Petition in the Utah
Lawsuit seeks extraordinary relief in the form of an issuance of a writ of
mandamus directing USRE to “immediately recognize” the validity of the Written
Consent (as identified above) and the so-called “election” of five then-existing
members of the USRE Board, thereby removing three Board members and reducing the
size of the Board to five (5) members.
 
On October 10, 2012, USRE filed a Motion to Dismiss or, in the Alternative, to
Stay Petitioners’ Verified Petition for Extraordinary Relief or for Issuance of
a Writ of Mandamus (“Motion to Dismiss”). On October 24, Petitioners filed an
Opposition to USRE’s Motion to Dismiss.  On October 30, 2012, the Court
scheduled a hearing on USRE’s Motion to Dismiss for February 13, 2013, and
subsequently rescheduled the hearing for June 4, 2013.  An Initial Pretrial
Conference is currently scheduled for June 13, 2013.
While USRE and Defendants each believe their respective claims in the Nevada and
Utah Lawsuits have merit, the parties (and their counsel) recognize and
acknowledge the expense and length of continued proceedings and have taken into
account the uncertain outcome and risk of such litigation, especially in complex
actions such as the present matter, as well as the difficulties and delays
inherent in such litigation.  Further, it has become clear that the ongoing
litigation hampers and prevents USRE from the successful and positive pursuit of
its business plans.  Accordingly, the parties believe that the Settlement
confers substantial benefits upon USRE and is in the best interests of USRE,
Defendants, and USRE Shareholders.
 
III.  SUMMARY OF THE SETTLEMENT
 
The Settlement Agreement and Release is comprised of the primary Settlement
Agreement as well as a Stock Purchase Agreement and Voting Shareholder
Agreement, both of which were executed in conjunction with the Settlement
Agreement and are attached to the Settlement Agreement as Exhibits 1 and 2,
respectively.  Under the terms of the Settlement, in consideration for the full
settlement and release of all Claims (as defined in the Settlement), USRE
releases and forever discharges Defendants and their officers, directors,
employees, shareholders, stockholders, attorneys, tax advisors, agents,
representatives, and assigns from the Claims.  Similarly, in consideration for
the full settlement and release of all Claims, Defendants release and forever
discharge USRE and its officers, directors, employees, shareholders,
stockholders, attorneys, tax advisors, agents, representatives, and assigns from
the Claims.
 
As a material and integral part of the Agreement, Defendants further
specifically release and forever discharge USRE and its officers, directors,
employees, shareholders, stockholders, attorneys, tax advisors, agents,
representatives, and assigns as to:
 
(a)           the September 12, 2012, sale of an aggregate of 2,045,450 shares
of the Company’s common stock to Lattimore Properties, Inc., a Texas company
affiliated with John Victor Lattimore, Jr. for a total of $550,000 (five hundred
fifty thousand dollars) at a price of $0.27 per share; and
 
(b)           the September 13, 2012, issuance of a Convertible Secured
Promissory Note in the amount of $650,000 bearing interest at 5% per annum
(“Note” or “Note Agreement”) entered into between USRE and Unique Materials, LLC
(“Holder”), affiliated with John Victor Lattimore, Jr. (Chairman of USRE’s Board
of Directors).
 
Defendants also agree to release and forever discharge any claim to any interest
in the mining and exploration claims held by USRE, other than indirectly as
common stockholders of USRE.
 
The Settlement Agreement also provides that subject and subsequent to a
successful secondary or other cash-based stock offering or PIPE (private
investment in public equity) transaction (or combination thereof) exceeding
$6,000,000 (six million dollars) in proceeds at any time from now through
December 31, 2015, USRE agrees:
 
(a)           Pursuant to the terms of the July 19, 2011, Agreement and Plan of
Merger between Colorado Rare Earths, Inc., Seaglass Holding Corp. and U.S. Rare
Earths, Inc. (Delaware), to assume and maintain the office lease of certain
offices of USRE located in Salt Lake City, Utah, and USRE further agrees to pay
the ongoing expenses associated with maintaining the lease and cost of operating
the office in the amount of $6,000 per month;
 
(b)           To reimburse Defendant H. Deworth Williams for the reasonable
business costs and expenses incurred and advanced by him for the benefit of USRE
as provided in the July 19, 2011, Agreement and Plan of Merger between Colorado
Rare Earths, Inc., Seaglass Holding Corp. and U.S. Rare Earths, Inc. (Delaware)
for an amount not to exceed $145,000 total;
 
(c)           To reimburse Defendants for their costs and fees incurred in the
Utah and Nevada Litigations in an amount not to exceed $150,000;
 
(d)           To use all reasonable efforts to retrieve or “claw back” at least
2.1 million shares of USRE common stock that was authorized to be issued on or
about August 27, 2012, to certain individuals for non-cash consideration and
future services; and
 
(e)           That Edward F. Cowle be employed as a senior level executive with
the Company with an appropriate compensation package commensurate with that
position to be decided by the Board of Directors.
 
 
3

--------------------------------------------------------------------------------

 
The Settlement Agreement further provides that, independent of a successful
secondary or other cash-based stock offering or PIPE transaction (or combination
thereof) exceeding $6,000,000 (six million dollars) at any time throughout the
calendar years 2013-2015 or at all, USRE further agrees:
 
(a)           That Kevin Cassidy and his firm, Logic International Consulting
Group, LLC (“Logic”), including Logic’s affiliate Agincourt Capital, LLC
(“Agincourt”), a FINRA registered broker-dealer, and James J. Cahill,
Agincourt’s Managing Director and Registered Principal (“Cahill”), shall be
compensated for their consulting services rendered to date and through the
settlement of this litigation in the amount of three million (3,000,000)
restricted shares and a Convertible Unsecured Promissory Note in the amount of
$650,000 (six hundred fifty thousand dollars) convertible at one dollar ($1.00)
per share of USRE common stock.  This, however, does not include the standard or
customary compensation that Cahill may earn through Agincourt’s normal course of
business as Logic’s affiliated broker-dealer.  Logic further agrees, following
consultation with the USRE Board of Directors, to restructure its consulting
services agreement with USRE in good faith;
 
(b)           That the Defendants have represented that they are principals in a
private Idaho entity known as Thorium Energy, Inc. (formed in  2007) (“Thorium
Energy”), which, in conjunction with other geologists and experts, has
developed, and is developing, a proprietary process to extract, separate,
process and handle the radioactive rare earths mining by-product known as
thorium, widely considered to be a hazardous liability with regard to rare
earths, and known to be existing in high proportion to rare earths at the Lemhi
Pass.  If this process becomes viable, the remaining “heavy” rare earths
mineralization in the Lemhi Pass properties currently owned and held by USRE
would thus become more readily accessible and thereby, arguably more
valuable.  Accordingly, USRE has agreed to give the Defendants and Thorium
Energy a first right of refusal for ten (10) years from the date this Agreement
is executed to contract with USRE in regard to its thorium on terms consistent
with those as put forth by an independent third-party bidder, joint venturer or
other commercial bidder to be determined by the parties at that time.  Further,
USRE agrees to execute a confidentiality and non-compete agreement in this
regard at such time as the Defendants’ process is so submitted and disclosed to
USRE for this purpose;


(c)           That USRE issue to either:  (i) John Victor Lattimore, Jr.; (ii)
Lattimore Properties, Inc., a Texas company affiliated with John Victor
Lattimore, Jr.; or (iii) Unique Materials, LLC (“Holder”), affiliated with John
Victor Lattimore, Jr. (at John Victor Lattimore, Jr.’s sole and absolute
discretion), an option to purchase up to three million (3,000,000) shares of
USRE common stock at $1.00 a share and upon other terms to be decided by the
Board of Directors of USRE; and
 
(d)           That the Holder of the September 13, 2012 Convertible Secured
Promissory Note (referenced in paragraph (b) on page 6 above) or any affiliate
of it may not convert said Note or any other subsequent convertible note entered
into with USRE to stock at less than one dollar ($1.00) per share.
 
In addition, Defendants agree that upon execution of the Settlement Agreement,
any intellectual property, trademarks or the like (such as websites, web
domains, internet sites), bearing the name or terms “U.S. Rare Earths,” or in
any way referring to the mining and/or mineral claims and/or leases owned by
USRE will be promptly disclosed and immediately conveyed to the Company.
 
IV.  REASONS FOR THE SETTLEMENT
 
In evaluating the Settlement, USRE and Defendants, and their respective counsel,
have considered: (i) the substantial benefits to USRE and its shareholders from
the Settlement, including the fact that the Settlement achieves a result
unavailable in litigation; (ii) the desirability of permitting the Settlement to
be consummated according to its terms; and (iii) the conclusion of USRE,
Defendants, and their respective counsel that the terms and conditions of the
Settlement are fair, reasonable and adequate and that it is in the best
interests of USRE and its shareholders to settle the present Action as set forth
herein.


The parties have vigorously denied, and continue to deny, any wrongdoing or
liability with respect to all claims, events and transactions complained of in
the present Action, deny that they (individually or collectively) engaged in any
wrongdoing, and deny that they (individually or collectively) committed any
violation of law or breached any fiduciary duties.  As part of the Settlement
Agreement, USRE agrees to retract any allegations that previous board member, H.
Deworth Williams or current board member, Edward F. Cowle, violated federal law
or breached the Company’s Code of Ethics for participating in the August 23,
2012 Written Consent referenced above.  USRE, Defendants and their respective
counsel consider it desirable that the Lawsuits be settled and dismissed on the
merits and with prejudice in order to (i) avoid the substantial expense,
inconvenience and distraction of continued litigation; (ii) dispose of
burdensome and protracted litigation; and (iii) finally put to rest and
terminate the Claims asserted in the present Action.
V.  SETTLEMENT HEARING
 
The Court has scheduled a Settlement Hearing which will be held on Thursday, May
23, 2013, at 9:00 a.m., or as soon thereafter as counsel may be heard, before
the Eighth Judicial District Court, Regional Justice Center, 200 Lewis Avenue,
Las Vegas, Nevada 89155, to:  (i) hear all argument in support of and in
opposition to the motion to approve the Settlement; (ii) approve the Settlement
as fair, reasonable and adequate and in the best interests of USRE and its
shareholders; (iii) dismiss the present Action such that no plaintiff or
shareholder of USRE could sue on the Claims again; and (iv) determine whether
USRE, Defendants, and their respective counsel have adequately represented the
interests of USRE and its shareholders.
The Court also has the right to approve the Settlement with or without
modification, to enter an Order and Final Judgment.
 
 
4

--------------------------------------------------------------------------------

 
VI.  RIGHT TO APPEAR AND OBJECT
 
Any shareholder of USRE who objects to:  (1) the Settlement; (2) the adequacy of
representation by USRE and its counsel; (3) the dismissal of this Action; and/or
(4) the judgments to be entered with respect thereto or who otherwise wishes to
be heard, may appear in person or by their attorney at the Settlement Hearing;
provided, however, that no person other than counsel for USRE and Defendants in
the present Action shall be heard and no papers, briefs, pleadings or other
documents submitted by any such person shall be received and considered by the
Court (unless the Court in its discretion shall thereafter otherwise direct,
upon application of such person and for good cause shown), unless not later than
five (5) calendar days prior to the Settlement Hearing, a person wishing to
appear and be heard files with the Clerk of the Court for the Eighth Judicial
District Court in Clark County, Nevada: (a) a written notice of intention to
appear; (b) a statement of such person’s objections to any matters before the
Court; and (c) the grounds thereof or the reasons for such person’s desiring to
appear and be heard, as well as documents or writings such person desires the
Court to consider.  Also, on or before the date of filing such papers, such
person must serve them upon the following counsel of record:


John A. Sten, Esq.
McDermott Will & Emery, LLP
28 State Street
Boston, Massachusetts 02109


TYLER R. ANDREWS, ESQ.
GREENBERG TRAURIG, LLP
3773 Howard Hughes Parkway
Suite 400 North
Las Vegas, Nevada 89169


Joe Laxague, Esq.
Cane Clark, LLP
3273 E. Warm Springs Rd.
Las Vegas, NV 89120
J. Michael Coombs, Esq.
MABEY & COOMBS, L.C.
3098 South Highland Drive, Suite 323
Salt Lake City, Utah 84106-6001


ANY SHAREHOLDER WHO DOES NOT OBJECT TO THE SETTLEMENT NEED NOT DO ANYTHING.
 
Unless the Court otherwise directs, no person will be entitled to object to the
approval of the Settlement, the judgments to be entered in this Action, or may
otherwise be heard, except by serving and filing written objections as described
above.
 
Any person who fails to object in the manner prescribed above will be deemed to
have waived the right to object (including the right to appeal) and will be
forever barred from raising such objection in this or any other action or
proceeding.
 
VII.  ORDER AND FINAL JUDGMENT OF THE COURT
 
If the Court determines that the Settlement, as provided for in the Settlement
Agreement, is fair, reasonable, adequate and in the best interests of USRE and
its shareholders, the parties will ask the Court to enter an Order and Final
Judgment, which will, among other things:
 
1.           Approve the Settlement and adjudge the terms thereof to be fair,
reasonable, adequate and in the best interests of USRE and its shareholders;
 
2.           Authorize and direct the performance of the Settlement in
accordance with its terms and conditions; and
 
3.           Dismiss the present Action with prejudice on the merits.




 
5

--------------------------------------------------------------------------------

 
IX.  NOTICE TO PERSONS OR ENTITIES HOLDING
OWNERSHIP ON BEHALF OF OTHERS


Brokerage firms, banks and/or other persons or entities who held shares of USRE
stock for the benefit of others are directed promptly to send this Notice to all
of their respective beneficial owners.  USRE will reimburse the record holders
for the cost of forwarding this Notice to the beneficial owners.  If additional
copies of the Notice are needed for forwarding to such beneficial owners, any
requests for such additional copies may be made to USRE at the following
address:
 
McDermott Will & Emery, LLP
28 State Street
Boston, Massachusetts 02019
Attn: John A. Sten, Esq.


In the alternative, record holders may forward the names and addresses of the
shareholders to McDermott Will & Emery, LLP at the foregoing address who will
cause the Notice to be sent.
 
XI.  SCOPE OF THIS NOTICE
 
This Notice is not all-inclusive.  The references in this Notice to the
pleadings in this Action, the Settlement Agreement and other papers and
proceedings are only summaries and do not purport to be comprehensive.  For the
full details of the present Action, the Claims which have been asserted by the
parties, and the terms and conditions of the Settlement, including a complete
copy of the Settlement Agreement, please contact John A. Sten, Esq., or Jason
Moreau, Esq.,  McDermott Will & Emery, LLP, 28 State Street, Boston,
Massachusetts 02109.  Do not call the Court.


Dated:  April 24, 2013
 
6

--------------------------------------------------------------------------------